UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7268


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KEYSTON JAMORY WEST, a/k/a Alonzo Green, a/k/a D-Man, a/k/a D,

                    Defendant - Appellant.



                                      No. 21-7269


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KEYSTON JAMORY WEST, a/k/a Alonzo Green, a/k/a D-Man, a/k/a D,

                    Defendant - Appellant.




Appeals from the United States District Court for the Northern District of West Virginia,
at Martinsburg. Gina M. Groh, Chief District Judge. (3:00-cr-00006-GMG-RWT-2; 3:00-
cr-00046-GMG-RWT-2)


Submitted: March 15, 2022                                      Decided: March 18, 2022
Before NIEMEYER and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Keyston Jamory West, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Keyston Jamory West appeals the district court’s order denying his Fed. R. Civ. P.

60(d)(3) motion alleging fraud on the court in his criminal proceedings. West’s motion

challenged the validity of his convictions and sentence and should have been construed as

a successive 28 U.S.C. § 2255 motion. See Gonzalez v. Crosby, 545 U.S. 524, 531-32

(2005); United States v. Winestock, 340 F.3d 200, 206 (4th Cir. 2003), abrogated in part

on other grounds by United States v. McRae, 793 F.3d 392 (4th Cir. 2015). In the absence

of prefiling authorization from this Court, the district court lacked jurisdiction to rule on

West’s successive § 2255 motion. See 28 U.S.C. § 2244(b)(3). Accordingly, we vacate

the district court’s denial of the Rule 60(d)(3) motion and remand with instructions to

dismiss for want of jurisdiction. See Winestock, 340 F.3d at 208.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                             VACATED AND REMANDED




                                             3